SPAETH, Judge,
dissenting:
The question we must focus on is, What was the intention of the parties who created the right of way, in 1952? We cannot answer this question by considering, as has the majority, and as did the lower court, the actions of those who came after the parties. If the parties who created the right of way had themselves acted, we could ascertain their intention by considering those actions, but in fact they did not act; shortly after creating the right of way, each of them sold his respective property. In these circumstances the case must be decided — the parties’ intention must be defined — mostly by reference to general legal principles. I find two such principles controlling.
First: Where, as here, the width of the right of way is not fixed by the grant but is stated in general terms, the right of way
“. . . must be construed to include any reasonable use to which the land may be devoted.”. . *236Bowers v. Myers, 237 Pa. 533, at 539, 85 A. 860, at 861 (1912) (quoting Jones on Easements (1898) § 375) (citations omitted).
Second: In deciding what “any reasonable use” means we should be liberal, for the law favors the maximum use of land. See Soltis v. Miller, 444 Pa. 357, 282 A.2d 369 (1971) (error for chancellor to limit right of way to domestic and farm use); Garan v. Bender, 357 Pa. 487, 55 A.2d 353 (1947) (automobiles permitted where only pedestrians had walked); Hammond v. Hammond, 258 Pa. 51, 101 A. 855 (1917) (bridge permitted where only ford had been).
Here, except for the right of way the property is landlocked. When the right of way was created, in 1952, the automobile was in common use. To limit the right of way to pedestrians will — must—limit the possible use of the land. All of this must have been known to the parties who created the right of way, that is to say, they must have contemplated that some day the owner of the right of way would probably wish to drive an automobile over it. Applying the two legal principles stated above, therefore, I should hold that in the absence of any contrary evidence regarding the parties’ intention, the parties should be held to have intended the right of way to include use by automobiles.
One further comment should perhaps be made. I agree with the majority, and with the lower court, that those who came after the parties who created the right of way did not intend the right of way to include use by automobiles; I think their conduct shows this to be so. However, once the right of way was created, its extent did not diminish simply because of non-use and the passage of time. Hatcher v. Chesner, 422 Pa. 138, 221 A.2d 305 (1966); Eagen v. Nagle, 378 Pa. 206, 106 A.2d 222 (1954); Mitchell v. Bovard, 279 Pa. 50, 123 A. 588 (1924); Crowe v. O’Hagan, 176 Pa.Super. 271, 106 A.2d 872 (1954).
I should therefore reverse the lower court, and remand for the entry of a decree consistent with this opinion.
VAN der VOORT, J., joins in this dissenting opinion.